--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1 
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (the "Agreement") is made and entered into as of July
9, 2008, by and among Artist House Holdings, Inc. (hereinafter "Artist House");
Davi Skin, Inc., a Nevada corporation (hereinafter "Davi"), Carlo Mondavi,
Joshua LeVine and Joseph Spellman (collectively, the "Davi Defendants"); and
Timothy Mondavi.  Artist House, the Davi Defendants and Timothy Mondavi are
referred to in this Agreement collectively as the "Settling Parties," and each
of them individually as a "Settling Party."
 
WHEREAS, Artist House filed a lawsuit in the United States District Court for
the District of Nevada entitled, Artist House Holdings, Inc. v. Davi Skin, Inc.,
et al., Case No. 2:06-CV-893-RLH-LRL (the "Action"), against the Davi
Defendants, Timothy Mondavi and a number of unidentified "Roe" and "Doe"
defendants.
 
WHEREAS, Timothy Mondavi has informally asserted claims of indemnification
against Davi in connection with Artist House's allegations in the Action, and
Davi has denied that he is entitled to any such indemnification.
 
WHEREAS, the Settling Parties desire to fully and finally resolve and settle any
and all claims alleged in the Action and any other claim that could have been
alleged against the Davi Defendants, Timothy Mondavi or Artist House in, or in
connection with, the Action, including any claims for indemnification by Timothy
Mondavi (collectively, the "Dispute").
 
NOW THEREFORE, in consideration of the terms and conditions set forth in this
Agreement, the Settling Parties agree as follows:
 
1. Payments; Delivery of Shares; Cancellation of Warrants. On a date (the
"Closing Date") within ten (10) calendar days after Artist House executes this
Agreement, Davi shall cause to be transmitted to counsel for Artist House a
payment in the amount of $650,000.00 (the "Davi Settlement Amount") in
accordance with the instructions of Artist House's counsel.  On the Closing
Date, Artist House shall deliver or cause to be delivered certificates
representing all 566,667 shares of Davi common stock in its possession (the
"Shares") to Davi Skin, Inc., 11990 San Vicente Boulevard, Suite 300, Los
Angeles, California 90049, in accordance with the instructions of Davi and in
such name(s) or affixed with such powers as Davi shall instruct. On the Closing
Date, Artist House's warrants to purchase 283,333 shares of Davi common stock
(the "Warrants") shall be cancelled in accordance with the instructions of Davi
and shall no longer be enforceable or of any legal effect. On or before the
Closing Date, Timothy Mondavi shall cause to be transmitted to counsel for
Artist House a payment in the amount of $25,000.00 (the "Timothy Mondavi
Settlement Amount") in accordance with the instructions of Artist House's
counsel.
 
1.1. Representations and Warranties of Artist House. In addition to the
representations and warranties set forth in Section 11 below, Artist House
represents, warrants and agrees that:
 
1

--------------------------------------------------------------------------------


 
1.1.1. Artist House is the record and beneficial owner of the Shares and
Warrants and has good, valid and marketable title to the Shares and Warrants,
free and clear of any pledge, claim, lien, security interest or other
encumbrance.  Since acquiring the Shares and Warrants, Artist House (a) has not
sold, conveyed, assigned, disposed of or otherwise transferred any of such
Shares or Warrants, (b) has not created or imposed or permitted the creation or
imposition of any pledge, claim, lien, security interest or other encumbrance on
such Shares or Warrants that is still in effect, (c) has not agreed to sell,
convey, assign, dispose of or otherwise transfer any of such Shares or Warrants
(other than as set forth in this Agreement), and (d) has not agreed to create or
impose, or permit the creation or imposition of, any pledge, claim, lien,
security interest or other encumbrance on such Shares or Warrants.  The number
of Shares and Warrants set forth in Section 1 represents all of the Shares and
Warrants owned beneficially and/or of record by Artist House. Artist House can
and will transfer and deliver good, valid and marketable title to the Shares
(subject to compliance with applicable securities laws), free and clear of any
pledge, claim, lien, security interest or other encumbrance.  Artist House has
not exercised and will not exercise its Warrants prior to the Closing Date.
 
1.1.2. Artist House's execution, delivery and performance of this Agreement does
not violate or conflict with any law applicable to it, any agreement or
instrument to which it is a party, any order or judgment of any court or other
agency of government applicable to it, or any contractual restriction binding on
or affecting it or any of its assets.
 
1.1.3. Artist House is a sophisticated investor knowledgeable in business
matters and/or has had the opportunity to seek independent advice from a
professional of its choice knowledgeable in such matters.  Artist House has been
represented by competent and diligent counsel in the Action.
 
1.1.4. Artist House has not relied upon any statements or representations made
by any director, officer, employee, representative or other advisor of Davi in
making its decision to relinquish the Shares and cancel the Warrants. Artist
House acknowledges and agrees that no representations or warranties, whether
express or implied, were given to or are being given to Artist House by Davi,
other than the representations and warranties that are set forth herein.
 
1.1.5. Artist House has conducted its own investigation, to the extent that
Artist House has determined necessary or desirable, regarding Davi and its
business. Artist House understands and acknowledges that Davi is currently
involved and will be involved in the future in financing efforts and other
efforts to realize returns in connection with a number of its operations, and
that those efforts, if successful, could materially increase the value of Davi's
assets, the Shares or the Warrants. Davi’s management offered to discuss with
Artist House Davi’s business, management and financial affairs, including
current and future plans and forecasts of Davi and its operating companies, but
Artist House voluntarily declined Davi’s offer to provide that information.
 
2

--------------------------------------------------------------------------------


 
1.1.6. Artist House, whether by itself or through its counsel or
representatives, has made its own decision regarding the value of the Shares or
Warrants and has satisfied itself that the consideration it is receiving, which
was negotiated at arm's-length by Artist House's representatives and
representatives for Davi, is fair and adequate. Neither Davi nor any of its
representatives expresses an opinion or makes any recommendation as to whether
Artist House should hold or sell the Shares or cancel the Warrants.  No
representation has been made by Davi or its representatives that the
consideration for delivery of the Shares and cancellation of the Warrants is
fair to Artist House or equal to any purchase price that may be offered to other
parties, now or in the future.  Artist House acknowledges that the consideration
it is receiving under this Agreement may be greater or less than the actual fair
market value of the Shares and Warrants.
 
1.1.7. Artist House understands and acknowledges that it will have no future
participation in any Davi gains, profits or distributions with respect to the
Shares and Warrants.  In the event that Davi increases in value by any means, or
if the Shares or Warrants increase in value, Artist House understands and
acknowledges that it is voluntarily forfeiting any opportunity to share in any
resulting increase in value.
 
1.1.8. Artist House has reviewed with its own tax and legal advisors the tax and
legal consequences of the transactions contemplated by this Agreement.  Artist
House relies solely on such advisors and not on any statements or
representations of Davi or any of Davi's agents with respect to such tax and
legal consequences. Artist House understands and acknowledges that Artist House,
and not Davi, shall be responsible for Artist House's own tax and legal
liability that may arise as a result of the transactions contemplated by this
Agreement.
 
1.2. Representations and Warranties of the Davi Defendants. In addition to the
representations and warranties set forth in Section 11 below, the Davi
Defendants represent, warrant and agree that:
 
1.2.1. The Davi Defendants have the full right, power and authority to enter
into this Agreement on the terms described herein.
 
1.2.2. The Davi Defendants have made their own investigation into the merits and
risks of entering into the transactions contemplated by this Agreement, and they
have the capacity and financial and business experience to evaluate the
same.  In addition, the Davi Defendants have and/or have had the opportunity to
seek independent advice from professionals of their own choice knowledgeable in
such matters.  The Davi Defendants have been represented by competent and
diligent counsel in the Action.
 
1.2.3. The Davi Defendants have not relied upon any statements or
representations made by any director, officer, employee, representative or other
advisor of Artist House in making their decision to enter into this Agreement
and the transactions contemplated by it.  The Davi Defendants acknowledge and
agree that no representations or warranties, whether express or implied, were
given to or are being given to them by Artist House, other than the
representations and warranties that are set forth herein.
 
3

--------------------------------------------------------------------------------




1.2.4 The Davi Defendants have reviewed with their own tax and legal advisors
the tax and legal consequences of the transactions contemplated by this
Agreement.  The Davi Defendants rely solely on such advisors and not on any
statements or representations of Artist House or any of Artist House’s agents
with respect to such tax and legal consequences.  The Davi Defendants understand
and acknowledge that the Davi Defendants, and not Artist House, shall be
responsible for the Davi Defendants' own tax and legal liabilities that may
arise as a result of the transactions contemplated by this Agreement.
 
2.    Releases.


2.1. Artist House's Releases. As of the Closing Date, Artist House, on behalf of
itself and on behalf of each of its predecessors and successors, and each of
their respective present and former officers, directors, employees,
representatives, partners, business entities, loan-out companies, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, assignors and assignees, and each of them ("Artist House Releasing
Parties"), hereby knowingly and voluntarily fully and forever releases and
discharges the Davi Defendants and their employees, representatives, partners,
business entities, loan-out companies, agents, attorneys, insurers, accountants,
heirs, executors, administrators, conservators, assignors and assignees, and
each of them ("Davi Releasees") and Timothy Mondavi and each of his employees,
representatives, partners, business entities, loan-out companies, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, assignors and assignees, and each of them ("Timothy Mondavi
Releasees") from any and all claims, demands, liens, actions, suits, causes of
action, obligations, controversies, debts, costs, attorneys' fees, expenses,
damages, judgments, orders, and liabilities of whatever kind and/or nature in
law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, which have existed or may have existed, or which do exist or which
hereafter can, shall or may exist, including but not limited to those arising
out of, based upon, or related to Artist House's investment in Davi, or any of
the transactions or occurrences that were alleged or could have been alleged in
the Action, or the Dispute ("Artist House's Released Claims").
 
2.2. Davi Defendants' Releases. As of the Closing Date, the Davi Defendants, on
behalf of themselves and on behalf of each of their predecessors and successors,
and each of their respective present and former officers, directors, employees,
representatives, partners, business entities, loan-out companies, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, assignors and assignees, and each of them ("Davi Releasing
Parties"), hereby knowingly and voluntarily fully and forever release and
discharge Artist House and each of its employees, representatives, partners,
business entities, loan-out companies, agents, attorneys, insurers, accountants,
heirs, executors, administrators, conservators, assignors and assignees, and
each of them ("Artist House Releasees") and the Timothy Mondavi Releasees from
any and all claims, demands, liens, actions, suits, causes of action,
obligations, controversies, debts, costs, attorneys' fees, expenses, damages,
judgments, orders, and liabilities of whatever kind and/or nature in law, equity
or otherwise, whether now known or unknown, suspected or unsuspected, which have
existed or may have existed, or which do exist or which hereafter can, shall or
may exist, including but not limited to those arising out of, based upon, or
related to Artist House's investment in Davi, or any of the transactions or
occurrences that were alleged or could have been alleged in the Action, or the
Dispute ("Davi's Released Claims").
 
4

--------------------------------------------------------------------------------


 
2.3. Timothy Mondavi's Releases.  As of the Closing Date, Timothy Mondavi, on
behalf of himself and on behalf of each of his predecessors and successors, and
each of their respective present and former officers, directors, employees,
representatives, partners, business entities, loan-out companies, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, assignors and assignees, and each of them ("Timothy Mondavi
Releasing Parties"), hereby knowingly and voluntarily fully and forever release
and discharge the Artist House Releasees and the Davi Releasees and from any and
all claims, demands, liens, actions, suits, causes of action, obligations,
controversies, debts, costs, attorneys' fees, expenses, damages, judgments,
orders, and liabilities of whatever kind and/or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, which have
existed or may have existed, or which do exist or which hereafter can, shall or
may exist, including but not limited to those arising out of, based upon, or
related to Artist House's investment in Davi, or any of the transactions or
occurrences that were alleged or could have been alleged in the Action, or the
Dispute ("Timothy Mondavi's Released Claims").
 
2.4. The term "Released Claims" means, as applicable, Artist House's Released
Claims, Davi's Released Claims and/or Timothy Mondavi's Released Claims.  The
term "Releasees" means, as applicable, the Artist House Releasees, the Davi
Releasees and/or the Timothy Mondavi Releasees.
 
3.    Other or Additional Facts. Each of the Settling Parties expressly and
knowingly acknowledges that it may hereafter discover facts different from
and/or in addition to those which it now knows and/or believes to be true with
respect to such Settling Party's respective Released Claims, and which, if known
to that Settling Party at the time it executed this Agreement, may have
materially affected its decision to execute this Agreement.  Each of the
Settling Parties acknowledges and agrees that by reason of this Agreement and
the releases contained herein, it is voluntarily, knowingly, and after receiving
the advice of counsel assuming any risk of such unknown facts and such unknown
and unsuspected claims and that this Agreement shall be and shall remain in full
force and effect in all respects.
 
4.    Unknown Claims. Each of the Settling Parties further acknowledges that it
has been advised of the existence of section 1542 of the California Civil Code
("Section 1542"), which provides:
 
5

--------------------------------------------------------------------------------




"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
 
Notwithstanding such provision, this Agreement shall constitute a full release
in accordance with its terms. Each of the Settling Parties knowingly and
voluntarily waives the provisions of Section 1542, as well as any other statute,
law, or rule of similar effect, and acknowledges and agrees that this waiver is
an essential and material term of this Agreement, and without such waiver, the
Agreement would not have been accepted.  Each Settling Party hereby represents
that it has been advised by its legal counsel, and that it understands and
acknowledges the significance and consequence of this release and of this
specific waiver of Section 1542 and other such laws.
 
5.    Dismissal.  Within five (5) business days after full execution of this
Agreement, the Settling Parties shall jointly prepare, and Artist House shall
file, a simple Stipulation of Dismissal of the Action in its entirety with
prejudice, with each Settling Party to bear its own costs and attorneys' fees.
 
6.    Covenants Not To Sue.  Except for the purpose of enforcing the terms of
this Agreement: (a) the Artist House Releasing Parties agree to refrain and
forbear forever from commencing, instituting, prosecuting, or directly or
indirectly participating in, or filing any claim for damages or demand in
connection with, any lawsuit, action or proceeding against the Davi Releasees or
the Timothy Mondavi Releasees, or any of them, based upon any of Artist House's
Released Claims; (b) the Davi Releasing Parties agree to refrain and forbear
forever from commencing, instituting, prosecuting, or directly or indirectly
participating in, or filing any claim for damages or demand in connection with,
any lawsuit, action or proceeding against the Artist House Releasees or the
Timothy Mondavi Releasees, or any of them, based upon any of the Davi
Defendants’ Released Claims; and (c)  the Timothy Mondavi Releasing Parties
agree to refrain and forbear forever from commencing, instituting, prosecuting,
or directly or indirectly participating in, or filing any claim for damages or
demand in connection with, any lawsuit, action or proceeding against the Artist
House Releasees or the Davi Releasees, or any of them, based upon any of Timothy
Mondavi's Released Claims.
 
7.    Settling Parties To Bear Own Fees and Costs. Each Settling Party shall
bear all of its fees, expenses, and costs incurred in connection with the
Dispute and/or the preparation of this Agreement.
 
8.    Authority To Enter into Agreement. Each individual signing this Agreement
warrants and represents that he or she has full authority to execute the same on
behalf of the Settling Party on whose behalf he or she signs. Each Settling
Party hereto agrees to execute all documents and instruments necessary to
implement this Agreement.
 
6

--------------------------------------------------------------------------------


 
9.    No Admission of Liability. This Agreement does not constitute an admission
by any of the Releasees of any liability or wrongdoing whatsoever, including,
but not limited to, any liability or wrongdoing with respect to any of the
allegations in the Dispute.  The Settling Parties agree that this Agreement is
the result of a compromise within the provisions of Rule 408 of the Federal
Rules of Evidence and similar state statutes, including California Evidence Code
§§ 1152 and 1154 and Nevada Revised Statutes ("NRS") 48.105 and 48.109, and
shall not be used or admitted in any proceeding for any purpose including, but
not limited to, as evidence of liability or wrongdoing by any Releasee, nor
shall it be used for impeachment purposes, to refresh recollection, or any other
evidentiary purpose; provided, however, that nothing in this Section 9 shall
prohibit any Settling Party and/or that Settling Party's counsel from disclosing
the fact, amount and/or terms of this Agreement to a court, arbitrator,
administrative agency or other tribunal of appropriate jurisdiction for the
purpose of enforcing or effectuating the provisions of this Agreement.
 
10.   Binding Effect. All of the Settling Parties hereto acknowledge and agree
that it is their collective intention to fully, finally and forever settle and
release all matters relating to the Released Claims.  In furtherance of such
intention, in entering into this Agreement, each Settling Party acknowledges and
agrees that this Agreement is intended, pursuant to the advice of legal counsel
selected by each Settling Party, to be final and binding between and among the
Settling Parties hereto.  This Agreement shall bind and inure to the benefit of
the Settling Parties hereto and their respective predecessors, successors,
heirs, and assigns.
 
11.   Additional Representations and Warranties. The Settling Parties make the
following representations and warranties to one another:


11.1. Each of the Settling Parties represents, warrants and agrees that (i) it
has the full right and authority to enter into this Agreement and the other
documents and transactions contemplated hereby, (ii) this Agreement and the
other documents and transactions contemplated hereby have been duly authorized
by all requisite action (corporate or otherwise) on its behalf, (iii) the person
or entity executing this Agreement and the other documents contemplated hereby
on that Settling Party's behalf has the full right and authority to fully commit
and bind it.
 
11.2. Each of the Settling Parties hereto acknowledges that no other Settling
Party, nor any agent or attorney of any other Settling Party, has made any
promise, representation, or warranty, whatsoever, express or implied, not
contained herein, concerning the subject matter hereof, to induce it to execute
this instrument.  Each of the Settling Parties acknowledges that it has not
executed this instrument in reliance on any promise, representation, or warranty
not contained herein.
 
11.3. Each of the Settling Parties hereto has read this Agreement carefully and
knows and understands the contents thereof. Each of the Settling Parties is
fully aware of the legal and binding effect of this Agreement.  Each of the
Settling Parties has made such an investigation of the facts pertinent to this
Agreement and of all the matters pertaining thereto as it deemed necessary.
 
7

--------------------------------------------------------------------------------


 
11.4. Each of the Settling Parties hereto acknowledges that it has been
represented by counsel in the preparation, negotiation and execution of this
Agreement, and that it has executed this document with the consent and the
advice of such legal counsel.
 
11.5. Each of the Settling Parties hereto acknowledges and agrees that the terms
of this Agreement are contractual and not merely recitals and are the result of
negotiations between Settling Parties of equal bargaining positions.
 
11.6. Artist House represents and warrants that no person or entity other than
Artist House has, or has had, any interest in any of Artist House's Released
Claims; that Artist House has the sole rights and exclusive authority to execute
this Agreement; and that Artist House has not sold, assigned, transferred,
conveyed or otherwise disposed of any of Artist House's Released Claims to any
person or entity, including any of its parents, subsidiaries, and affiliated
and/or related companies.
 
11.7. The Davi Defendants represent and warrant that no other person or entity
has, or has had, any interest in any of the Davi Defendants’ Released
Claims.  The Davi Defendants represent and warrant that they have the exclusive
rights and exclusive authority to execute this Agreement, and that they have not
sold, assigned, transferred, conveyed or otherwise disposed of any of the Davi
Defendants’ Released Claims to any person or entity, including any of Davi’s
parents, subsidiaries, and affiliated and/or related companies.
 
11.8. Timothy Mondavi represents and warrants that no other person or entity
has, or has had, any interest in any of Timothy Mondavi's Released
Claims.  Timothy Mondavi represents and warrants that he has the exclusive
rights and exclusive authority to execute this Agreement, and that he has not
sold, assigned, transferred, conveyed or otherwise disposed of any of Timothy
Mondavi's Released Claims to any person or entity.
 
12.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Nevada, without giving
effect to its choice of law provisions. The Settling Parties consent and agree
to the exclusive jurisdiction and venue of the state and federal courts having
jurisdiction over Clark County, Nevada, with respect to any action arising out
of or in connection with this Agreement and/or any breach or alleged breach of
any provision of this Agreement; and each Settling Party waives any objection as
to improper venue and any objection that any state or federal court in Clark
County, Nevada, is an inconvenient forum.
 
13.    Joint Preparation. This Agreement, including any exhibits hereto, shall
be construed without regard to the Settling Party responsible for its
preparation, and shall be deemed as prepared jointly by the Settling Parties
hereto.  In resolving any ambiguity and/or uncertainty existing herein, the
Settling Parties agree that no consideration and/or weight shall be given to the
identity of the Settling Party drafting this Agreement.
 
8

--------------------------------------------------------------------------------


 
14.    Integration. This Agreement constitutes the entire agreement and
understanding between the Settling Parties concerning the subject matter hereof,
and supersedes and replaces all prior negotiations, proposed agreements and
agreements, written or oral, between the Settling Parties relating
thereto.  This Agreement may be amended, modified, canceled, and/or waived only
by a written instrument that expressly refers to this Agreement and is executed
subsequent to this Agreement by duly authorized representatives of each of the
Settling Parties.
 
15.    Notices. All notices required and/or permitted hereunder must be given in
writing and shall be sent by personal delivery (including by messenger service)
or by overnight courier (such as FedEx or DHL), postage prepaid, addressed as
follows:


To Davi:
General Counsel
Davi Skin, Inc.
11990 San Vicente Blvd., Suite 300
Los Angeles, CA 90049

 
with a copy to:
 
David Siegel & Charles E. Elder
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
 
To Artist House:
 K. Hirahara, Chief Executive Officer
Artist House Holdings, Inc.
6F, Koujimachi Building No.2 
Chiyoda-ku, Koujimachi 4-2-4, Tokyo 102-0083
Japan

 
with a copy to:
 
James D. Burgess
Fennemore Craig, P.C.
3003 N. Central Avenue, Suite 2600
Phoenix, AZ 85012
 
To Timothy Mondavi:
Timothy Mondavi
c/o Richard Van Duzer
Farella Braun & Martel LLP
235 Montgomery Street, 17th Floor
San Francisco, California 94104

 
9

--------------------------------------------------------------------------------


 
[sa1.jpg]
10

--------------------------------------------------------------------------------


 
[sa2.jpg]
11

--------------------------------------------------------------------------------


 
[sa3.jpg]
12

--------------------------------------------------------------------------------


[sa6.jpg]